MEMORANDUM ***
Majorpal Singh Chahal, a native and citizen of India, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We have jurisdiction under former 8 U.S.C. § 1105a(a). Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review for abuse of discretion the denial of a motion to reopen, Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.2000), and we deny the petition for review.
We do not consider Chahal’s arguments regarding the BIA’s February 26, 2001 decision denying his first motion to reopen, to rescind his in absentia deportation order, as that decision was the subject of a *949previous petition for review. See Chahal v. INS, No. 02-70483, (9th Cir. Dec. 18, 2002).
The BIA did not abuse its discretion in denying Chahal’s second motion to reopen, to adjust status and seek asylum, because Chahal filed his motion on December 5, 2003, more than eight years after the May 1, 1995 deadline, see 8 C.F.R. § 1003.2(c)(2) (“A motion to reopen must be filed no later than 90 days after the date on which the final administrative decision was rendered in the proceeding sought to be reopened”), and failed to demonstrate changed country conditions in India, see Konstantinova v. INS, 195 F.3d 528, 530 (9th Cir.1999) (upholding denial of motion to reopen where petitioner introduced evidence that was too general in nature to demonstrate a well-founded fear of persecution).
Chahal failed to exhaust administrative remedies regarding his claims that he received ineffective assistance of counsel and could not understand English by failing to raise these arguments before the BIA in his second motion to reopen. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.